OPINION OF THE COURT
ROBERTS, Justice.
Appellants Pamela Porr and Tamra Porr, by their parents, brought an action in trespass against the Department of State Police and the Department of General Services, two agencies of the Commonwealth of Pennsylvania and appellees here, and one official of each agency. The complaint asked for damages to compensate plaintiffs for injuries allegedly incurred when a state police vehicle struck the car in which appellants were riding. The Commonwealth Court dismissed the complaint against appellees on the grounds that, as agencies of the Commonwealth, appellees were protected by the sovereign immunity of the Commonwealth.1
We have this day abrogated the doctrine of sovereign immunity. Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 388 A.2d 709 (1978). We therefore reverse the order of the Commonwealth Court and remand for further proceedings.2
Order reversed and case remanded.
O’BRIEN, J., filed a dissenting opinion in which EAGEN, C. J., and POMEROY, J., joined.
POMEROY, J., filed a dissenting opinion in which EAG-EN, C. J., and O’BRIEN, J., joined.

. The Commonwealth Court also dismissed the complaint against the individual defendants. Appellants do not challenge that dismissal.


. We hear this case pursuant to the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. II, § 203, 17 P.S. § 211.203 (Supp.1978).